Name: Council Decision (CFSP) 2018/141 of 29 January 2018 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia
 Type: Decision
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2018-01-30

 30.1.2018 EN Official Journal of the European Union L 25/38 COUNCIL DECISION (CFSP) 2018/141 of 29 January 2018 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 January 2011 the Council adopted Decision 2011/72/CFSP (1). (2) The restrictive measures set out in Decision 2011/72/CFSP apply until 31 January 2018. On the basis of a review of that Decision, the restrictive measures should be extended until 31 January 2019. The entry for one person should be amended. (3) Decision 2011/72/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/72/CFSP is amended as follows: (1) Article 5 is replaced by the following: Article 5 This Decision shall apply until 31 January 2019. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met.; (2) the Annex is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 29 January 2018. For the Council The President R. PORODZANOV (1) Council Decision 2011/72/CFSP of 31 January 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia (OJ L 28, 2.2.2011, p. 62). ANNEX The entry for the following person set out in the Annex to Decision 2011/72/CFSP is replaced by the entry below: Name Identifying information Grounds 5. Fahd Mohamed Sakher Ben Moncef Ben Mohamed Hfaiez MATERI Tunisian, born in Tunis 2 December 1981, son of NaÃ ¯ma BOUTIBA, married to Nesrine BEN ALI, holder of NIC No 04682068 Person subject to judicial investigations by the Tunisian authorities for complicity in the misappropriation of Tunisian public monies by a public office-holder, complicity in the misuse of office by a public office-holder (ex-President Ben Ali) to procure an unjustified advantage for a third party and to cause a loss to the administration, exerting wrongful influence over a public office-holder ex-President Ben Ali with a view to obtaining directly or indirectly an advantage for another person, and for complicity in the offence of the receipt by a public official of public funds which he knew were not due, and used for the personal benefit of himself or members of his family.